Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s submitted claim language and arguments filed 31 August 2021.  Claims 1, 3-5, 7, 8, 10-12, 14, 15 & 17-20 remain pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-5, 7, 8, 10-12, 14, 15 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonker et al (USPG Pub No. 20170323028A1; Jonker hereinafter) in view of Mokbel et al (USPG Pub No. 20160299910A1; Mokbel hereinafter) further in view of Peterson et al (USPG Pub No. 20190057110A1; Peterson hereinafter).

As for Claim 1, Jonker teaches, A computer-implemented method comprising: 
accessing, by a processing unit, an existing layer representing geospatial-temporal data at a selected timestamp (see pp. [0022], [0028]; e.g., the reference of Jonker provides multi-resolution data visualization of large data sets, where the reference teaches of providing tile-based visual analytics to support geospatial representation of big data in an original data set and facilitate investigation using common web browsers. The reference teaches of requesting tiles of a tile hierarchy providing an interactive visual representation, where the tiles are in successive degrees of resolution {increasing/decreasing} as tile layers/levels.  Tiles can be filtered by tile attributes via user interactions delivered via the queries); 
generating, by the processing unit, a first overview layer of the existing layer by iteratively aggregating each cluster of cells of the existing layer into a corresponding lower-resolution cell of the first overview layer, wherein the first overview layer has a lower resolution than the existing layer (see pp. [0028-0030], [0053-0055]; e.g., the reference of Jonker teaches of the utilization of a cluster-computing and parallelization framework to generate multi-resolution tiled datasets, such as tiles in the hierarchy forming a “tile pyramid”, with analytics and aggregate summaries, such as summaries of 
“generating a pyramid of a plurality of overview layers with decreasing resolution, based on the first overview layer and the existing layer (see pp. [0007]; e.g., Stated previously within this communication, paragraphs [0028-0030] and [0053-0055] provide teachings into the generation of a “tile pyramid” having a set of serialized data tiles having differing resolution levels within the tile hierarchy, where the resolution requested increases or decreases as per the desired resolution level of the user.  Earlier text of paragraph [0007] clearly states, “...assigning the first level layout data to a first data tile of a hierarchy of data tiles; assigning the second level layout data to a second data tile of the hierarchy of data tiles, such that the second data tile contains the second level layout data of a lower resolution of the node-link data than first level layout data of the first data tile, the first data tile and the second data tile being in different levels of the hierarchy of data tiles”, reading on Applicant’s claimed limitation, as layers have lowered/decreasing resolution as different levels are accessed); 
“wherein each overview layer in the plurality of overview layers has a corresponding resolution” (see pp. [0007], [0057-0058]; e.g., According to paragraphs [0057-0058], the highest level in the hierarchy having a single tile can summarize the whole graph data, and each subsequent level of the hierarchy can have “4(z) tiles”, where “z” represents the “zoom” level, indicative of differing resolutions for each tile of the tile pyramid.  As stated above, paragraph [0007] reads on Applicant’s claimed limitation, as layers have lowered/decreasing resolution as different levels are accessed); and 
“each overview layer has a lower resolution than a previous overview layer in the pyramid” (see pp. [0007], [0057-0058]; e.g., As stated within this communication, subsequent levels of the tile hierarchy can have varying zoom levels represented by the variable (z), indicative of differing resolutions for each tile of the tile pyramid, and reading on Applicant’s claimed limitation, as the plurality of subsequent tiles/layers of the “tile pyramid” have lowered/decreasing resolution as different levels are accessed); 
“receiving a query relating to the geospatial-temporal data in the existing layer and to a subject geographic region” (see pp. [0022], [0058], [0065]; e.g., according to the cited paragraph [0058], the user can request various portions/quadrants of an 
processing the query with reference to the first overview layer (see pp. [0022], [0051]; e.g., as stated at least within the cited paragraphs, user query requests sent to a back end system can produce dynamically rendered image tiles sent to the client application on-demand, where tiles can be requested by coordinate, level, and information layer as images or structured data objects for rendering).
The reference of Jonker does not appear to explicitly recite the limitations of, “dividing the subject geographic region into a quadtree representing the subject geographic region, wherein the quadtree comprises a plurality of cells of varying resolutions”, and “for each cell of the quadtree, converting a respective key of the cell into a corresponding key of an applicable overview layer, of the plurality of overview layers, matching a respective resolution of the cell”.
The reference of Mokbel recites the limitations of, “dividing the subject geographic region into a quadtree representing the subject geographic region, wherein the quadtree comprises a plurality of cells of varying resolutions” (see Fig. 5; see pp. [0051-0052], [0066-0067]; e.g., the reference of Mokbel serves as an enhancement to the teachings of the primary Jonker reference by teaching of a method of a satellite data service including an aggregate spatio-temporal index system which uses an aggregate quad tree to index satellite data in a spatial hierarchy, where the aggregate quad tree includes leaf nodes and aggregate nodes. The aggregate quad tree has four child nodes, where each of the four child nodes is one of four quadrant partitions in a two dimensional space.  Figure 5 provides an illustration of a geographic region apparently divided into a plurality of “cells” having varying levels of resolution {i.e. level 0, level 1, level 2}.  According to at least paragraphs [0066-0067], a visualization component is utilized for the generation of a heat map which visualizes a query answer by generating multi-level images for visualizing different regions and zoom levels, corresponding to a geographic map {i.e. Fig. 5; geographic region} for the spatial range in the query.  The visualization component uses a map function to partition data using a uniform grid to generate cells.  These teachings of Mokbel clearly read on Applicant’s claimed limitation as an aggregate quad tree uses satellite data pertaining to a geographic region to be divided into a plurality of cells having varying resolutions, as illustrated at least within Figure 5 and the pertinent citations presented above) ; and 
“for each cell of the quadtree, converting a respective key of the cell into a corresponding key of an applicable overview layer, of the plurality of overview layers, matching a respective resolution of the cell” (see pp. [0006-0008]; e.g.,  Earlier text of paragraph [0006] teaches of utilizing a method of organizing values {i.e. Applicant’s “key”} as leaf nodes in an aggregate tree that uses a quad tree data structure for indexing a two-dimensional space, and assigning aggregated values from child nodes of each aggregate node to the aggregate node in order to organize values according to the spatio-temporal layers in the aggregate spatio-temporal index system, reading on Applicant’s claimed limitation of converting a respective key of the cell into a 
The combined references of Jonker and Mokbel are considered analogous art for being within the same field of endeavor, which is multi-resolution data visualization of large data sets, including continuously collected satellite data. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the organizing of values according to spatial layers in an aggregate spatio-temporal index system to form an aggregate tree, as taught by Mokbel, with the method of Jonker in order to provide improved query performance through the use of components such as temporal filters which filter a plurality of nodes of an aggregate tree structure (Mokbel; [0062-0063])	The references of Jonker and Mokbel do not appear to recite the amended 
The reference of Peterson recites the limitations of, 
“where each of the plurality of cells includes a spatial key, which represents the location of that cell and a resolution which indicates the resolution of the cell” (see pp. [0038-0041]; e.g., the reference of Peterson serves as an enhancement to the teachings of Jonker and Mokbel by providing systems which pertain to images that are referenced to earth, where at least paragraph [0038] teaches of the utilization of a multi-resolutional tessellation of closely packed uniform cells {i.e. plurality of cells}, each cell being uniquely identified with a sequential number including the identification of a parent cell encompassing a cluster of child cells in a spatial hierarchy of specific order. The following paragraphs [0039-0041] discuss cells having lower or higher resolutions within one or more parent and/or child cells having a centroid representing its location, thus, reading on Applicant’s teaching of a spatial key representing a location of that corresponding cell having an indicated resolution.  Paragraph [0075] provides teachings of “child cells” at a given resolution that are uniquely related to a lower parent at a given resolution and associated with a corresponding centroid location).
The combined references of Jonker, Mokbel and Peterson are considered analogous art for being within the same field of endeavor, which is multi-resolution data visualization of large data sets through data processing of high volume data in database systems. Therefore, it would have been obvious to one of ordinary skill in the art by the 

As for Claim 3, Jonker teaches, 
the query comprises a filtering query (see pp. [0028]; e.g., the reference of Jonker teaches of users having the ability to filter tile views by attributes via user interactions delivered via queries); 
each overview layer of the plurality of overview layers comprises a respective plurality of aggregate cells (see pp. [0058-0059]; e.g., Jonker teaches of “Drilling down” on each level by successively replacing one tile level with another adjacent tile level in the visualization representation to reveal increasingly detailed aggregate views until reaching a plot of all raw data nodes on the lowest level of the hierarchy.  Raw data can be filtered through a pipeline using one or more engines for the appropriate data type and translates individual data into bins based on location and hierarchy levels.  Values written to the one or more bins can be aggregated together to create a final value for use by the visualization pipeline, where the resulting bins can be aggregated per tile and stored in a key-value store, leveraging the node-link associated values assigned to each of the tiles as per the inherent resolution); and 

As for Claim 4, Jonker teaches, wherein iteratively aggregating each cluster of cells of the existing layer into the corresponding lower-resolution cell of the first overview layer comprises, for each cluster of cells in the existing layer, applying an aggregation statistic to the cluster of cells to determine a value of the lower-resolution cell of the first overview layer (see pp. [0030]; e.g., the reference of Jonker teaches of  initiating community clustering/aggregation by a community generation engine, which iteratively groups related nodes in the dataset across numerous hierarchical levels of a community hierarchy by applying modularity maximization techniques, for example, considered equivalent to Applicant’s application of an aggregation statistic.  As stated within the cited paragraph [0030], “...the community hierarchy 224 depicted has two example levels 222, such that by example the first level is a base level 222 of the community hierarchy 224 and the second level is a next level 222 at a node-link resolution lower than the node-link resolution exhibited by the first level 222”).

As for Claim 5, Jonker teaches, applying the aggregation statistic to the cluster of cell comprises determining a pixel count of the cluster of cells (see pp. [0021], [0039-0040]; e.g., As stated within paragraph [0021], Jonker teaches that at each zoom level, nodes can be consistently sized relative to the screen pixel size to ensure clarity.  Paragraphs [0039-0040] teach of at least a graph layout engine using an algorithm for determining separate statistics for the layouts on each hierarchical level, including the number of nodes and links and the minimum and maximum radii for the communities, where community cardinality can be proportional to geometric size); and 
the computer-implemented method further comprises: 
identifying one or more pixels missing data; and wherein identifying the one or more pixels missing data comprises recursively examining the plurality of overview layers to identify a set of aggregate cells, of the plurality of overview layers, indicating at least one missing pixel (see pp. [0021]; e.g., the reference of Jonker teaches that at each zoom level, nodes can be consistently sized relative to the screen pixel size to ensure clarity.  Visualization properties can be adjusted by the user, such as changing node diameter, to adjust emphasis as requested for visualization representation.  Raw data sets are differentiated at different hierarchical levels, where strength of relationship between connected nodes can be visualized to depict strength, distribution, and/or density of clusters of links.  Optical fall off can be a technique used to inhibit visual 
As for Claim 7, Jonker teaches, wherein iteratively aggregating each cluster of cells of the existing layer into the corresponding lower-resolution cell of the first overview layer comprises, for each cluster of cells in the existing layer, down-sampling data in the cluster of cells to determine a value of the lower-resolution cell of the first overview layer (see pp. [0030], [0036-0038]; e.g., the reference of Jonker teaches of  initiating community clustering/aggregation by a community generation engine, which iteratively groups related nodes in the dataset across numerous hierarchical levels of a community hierarchy by applying modularity maximization techniques, for example, considered equivalent to Applicant’s application of an aggregation statistic.  As stated within the cited paragraph [0030], “...the community hierarchy 224 depicted has two example levels 222, such that by example the first level is a base level 222 of the community hierarchy 224 and the second level is a next level 222 at a node-link resolution lower than the node-link resolution exhibited by the first level 222”.  Additionally, the cited paragraphs [0036-0038] discuss the iterative application of at least a layout algorithm and/or quadtree decomposition in order to determine the final layout of communities on each hierarchy level). 

see pp. [0020-0021]; e.g., method for implementation integrating hardware and software components).


Claims 15 & 17-20 amount to a computer program product comprising instructions that, when executed by one or more processors, performs the method of Claims 1, 3-5 & 7, respectively.  Accordingly, Claims 15 & 17-20 are rejected for substantially the same reasons as presented above for Claims 1, 3-5 & 7 and based on the references’ disclosure of the necessary supporting hardware and software (Jonker; see pp. [0020-0021]; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to at least the previously cited Albrecht et al reference’s alleged failure to teach the subject matter of at least Claims 1, 8 & 15, have been fully considered and are persuasive.  See further explanation below.


With respect to applicant’s argument that,
	“Albrecht was commonly owned with the present application at the time of filing and as such is not prior art under 35 U.S.C. §102(b)(2)(C). Specifically, Albrecht was assigned to the International Business Machines Corporation of Armonk, NY at the effective filing date of the claimed invention. This assignment is recorded at Reel/Frame No. 044162/0992
executed on August 10, 2017 and recorded on November 17, 2017. The present application is similarly assigned to the International Business Machines Corporation of Armonk, NY. The assignment is recorded at Reel/Frame No. 047543/0822 and was executed on November 15, 2018 and recorded on November 19, 2018. Thus, both the present application and Albrecht, not later than the effective filing date of the claimed invention, were owned by the International Business Machines Corporation. Therefore—as defined by 35 U.S.C. §102(b)(2)(C)— Albrecht is not prior art.
	Since Albrecht is not prior art, Applicants respectfully submit that claims 1, 3-5, 7-8,
10-12, 14-15 and 17-20 are allowable.”


Examiner has been persuaded in regards to Applicant’s argument, as the Albrecht et al reference has been withdrawn from consideration, rendering Applicant’s arguments moot.  The corresponding limitation for the plurality of cells including a “spatial key” and a “resolution” is now being addressed through the application of the Peterson et al reference, which reads on the limitation of, “the plurality of cells includes a spatial key, which represents the location of that cell, and a resolution which indicates the resolution of the cell”, taught at least within the cited paragraphs [0038-0041] & [0075], as discussed within this communication above.

Conclusion

The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
****Ahn et al (USPG Pub No. 20060271281A1) teaches geographic information knowledge systems.
**Frisken et al (US Patent No. 6396492B1) teaches detail-directed hierarchical distance fields.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								9/10/2021